DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 25 2022 has been entered.
Receipt of Arguments/Remarks filed on May 25 2022 is acknowledged. Claim 5 were/stand cancelled. Claims 1, 4 and 8 were amended. Claims 1-4 and 6-9 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 23 2021 was considered by the examiner.

Withdrawn Objections/Rejections
The amendments filed May 25 2022 have overcome the rejection of claim 8 under 35 USC 112(a) and 112(b).  The claim now recites the conditions to which the hydrogel preparation persists which is shown in the examples providing written description support.  
	The amendments filed May 25 2022 are sufficient to overcome the rejection of claims 1-4 and 6-9 under 35 USC 112(a).  The claim is not directed to a method which is enabled and supported by the instant specification.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 and 6-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 12 of U.S. Patent No. 10590257 in view of Shalev et al. (US Patent No. 9089730). Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
 	The instant application claims a method of retarding the effect or degree of a fire comprising: applying a fire-retardant hydrogel preparation to a fire-prone area wherein the fire- retardant hydrogel preparation comprises an ammonium polyphosphate retardant and hydroxyethyIcellulose, methylcellulose, and colloidal silica particles, and wherein the hydroxyethylcellulose and methylcellulose are cross-linked by the colloidal silica particles to form a non-covalently crosslinked hydrogel.
	Patent ‘257 claims a non-covalently crosslinked hydrogel comprising: hydroxyethylcellulose; methylcellulose; and colloidal silica particles, wherein the hydroxyethylcellulose and methylcellulose are cross-linked by the colloidal silica particles to form the non-covalently crosslinked hydrogel. The hydrogel further comprises an agent which as claimed is a fire retardant agent.  
	While Patent ‘257 claims a fire retardant agent, patent ‘257 does not expressly claim ammonium polyphosphate or expressly teach application to a fire-prone area.  However, this deficiency is cured by Shalev et al. 
	Shalev et al. is directed to a biodegradable fire-fighting formulation.  Claimed is an ambiently degradable aqueous gel formulation which comprises at least one long-term fire retardant (claims 1 and 7). The formulation is disposed in a vicinity of a raging fire (claim 17).  Long-term flame retardants include ammonium polyphosphate (column 5, lines 22-38).  Exemplified is applying the composition to hay prior to being set alight.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of patent ‘257 and Shalev et al. and utilize ammonium polyphosphate in the hydrogel of patent ‘257.  Since patent ‘257 specifically claimed the hydrogel comprises a fire retardant agent, it would have been obvious to one of ordinary skill in the art to try any conventionally known fire retardant agent such as ammonium polyphosphate as a person with ordinary skill has good reason to pursue known options within his or her technical grasp. Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of patent ‘257 and Shalev et al. and apply the hydrogel of patent ‘257 with the fire retardant agent to a fire-prone area.  Since aqueous gel formulations comprising fire retardants are known to be useful in the vicinity of raging fires as well as being applied to an area prior to be lit on fire as taught by Shalev et al., one skilled in the art would have a reasonable expectation of success in applying the hydrogel of patent ‘257 with the fire retardant with the expectation that application would result in a suppression of the fire.
It is noted that since the instant application is a CON of 15716500, the 121 shield does not apply.

Response to Arguments
Applicants’ arguments filed May 25 2022 have been fully considered but they are not persuasive. 
Applicants argue that this Application complies with the requirements of 35 USC 120 and claims priority directed to copending Application No. 15716500.  Application ‘500 was subject to a restriction requirement.  This restriction requirement was not withdrawn during the prosecution of copending ‘500.  MPEP 804.01 indicates that a patent issuing on a application with respect to which a requirement for restriction under this section has been made or on an application filed as result of such a requirement shall not be used as a reference either in the Patent and Trademark Office or in the courts against a divisional application or against the original application or any patent issued on either of them, if the divisional application is filed before the issuance of the patent on the other application.  
While Applicants are correct that a double patenting rejection over a patent wherein the instant application is a result of a restriction requirement is excluded.  As noted by Applicants, the MPEP is clear, this is for divisional applications only.  
MPEP 804.01 states,  the U.S. Court of Appeals for the Federal Circuit has concluded that the protection of 35 U.S.C. 121 does not extend to all types of continuing applications, stating that "the protection afforded by section 121 to applications (or patents issued therefrom) filed as a result of a restriction requirement is limited to divisional applications." Pfizer, Inc. v. Teva Pharmaceuticals USA, Inc., 518 F.3d 1353, 1362, 86 USPQ2d 1001, 1007-1008 (Fed. Cir. 2008). The Federal Circuit has repeatedly addressed the scope of this “safe harbor” protection against obviousness-type double patenting, explaining that a reference patent must comply with certain formality and substantive features in order to qualify for protection.  First, the reference patent must be labeled a divisional and not a continuation or continuation-in-part.  Pfizer, Inc. v. Teva Pharm. USA, Inc., 518 F.3d 1353 (Fed. Cir. 2008); Amgen Inc. v. Hoffman-La Roche Ltd, 580 F.3d 1340 (Fed. Cir. 2009).  An applicant must claim divisional status during examination and generally cannot correct this later by reissue.  G.D. Searle LLC v. Lupin Pharm., Inc. 790 F.3d 1349 (Fed. Cir. 2015).  In addition to formally identifying a patent as a divisional, the issued claims must also be consonant with an independent and distinct invention withdrawn from the parent application pursuant to a restriction requirement.  Geneva Pharms., Inc. v. Glaxosmithkline Plc, 349 F.3d 1373 (Fed. Cir. 2003).  Protection can be lost if intervening cases present inconsistent claims or receive irreconcilable restriction requirements.  Bristol-Myers Squibb Co. v. Pharmachemie B.V., 361 F.3d 1343 (Fed. Cir. 2004). 
Therefore, while the instant claims are directed to a distinct invention withdrawn from the parent application, the instant application does not comply with the formality features which require that the instant application be a divisional (DIV) not a continuation (CON).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL VANHORN (née Fisher) whose telephone number is 571-270-3502.  The examiner can normally be reached on M-Th 5:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616